           Case 1:20-cv-08701-LLS Document 6 Filed 03/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARCUS STINSON,

                                 Plaintiff,

                     -against-                                1:20-CV-8701 (LLS)

 SONIA S. PEARSON; ESTHER SANDY                               CIVIL JUDGMENT
 TUCKER; CUNY (“CITY UNIVERSITY OF
 NEW YORK”),

                                 Defendants.

       Pursuant to the order issued March 10, 2021, dismissing this action,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed for the

reasons set forth in the Court’s March 10, 2021 order.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    March 10, 2021
           New York, New York

                                                              Louis L. Stanton
                                                                 U.S.D.J.
